As filed with the Securities and Exchange Commission on December 5, 2011 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PRESSURE BIOSCIENCES, INC. (Exact name of registrant as specified in its charter) Massachusetts (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) 04-2652826 (I.R.S. Employer Identification No.) 14 Norfolk Avenue South Easton, Massachusetts 02375 (508) 230-1828 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Richard T. Schumacher President and Chief Executive Officer Pressure BioSciences, Inc. 14 Norfolk Avenue South Easton, Massachusetts 02375 (508) 230-1828 (Name, address, including zip code, and telephone number, including area code, of agent for service) Copies to: Steven R. London, Esq. Pepper Hamilton LLP 15th Floor, Oliver Street Tower 125 High Street Boston, MA 02110-1817 (617) 204-5107 Approximate date of commencement of proposed sale to the public: As soon as practicable after this Registration Statement becomes effective. If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box: x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: ¨ If this Form is to be a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: ¨ If this Form is a post-effective amendment pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering: ¨ Indicate by check mark whether the registrant is a large accelerated filed, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting companyx CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Proposed Maximum Aggregate Offering Price (1) Amount of Registration Fee Series E Convertible Preferred Stock, $0.01 par value per share Common Stock, $0.01 par value per share, issuable upon conversion of Series E Convertible Preferred Stock (2) Common Stock issuable in lieu of cash payment of dividends on the Series E Convertible Preferred Stock (2) Warrants to purchase Common Stock (2) Common Stock issuable upon exercise of Warrants Series A Junior Participating Preferred Stock Purchase Rights (3) Total (1)Estimated solely for the purpose of calculating the registration fee pursuant to Rule 457(o) under the Securities Act. Pursuant to Rule 416 under the Securities Act of 1933, as amended (the “Securities Act”), the shares being registered hereunder include such indeterminate number of shares of common stock as may be issuable with respect to the shares being registered hereunder as a result of share splits, share dividends, anti-dilution provisions, or similar transactions. No additional registration fee is being paid for these shares. (2)No additional consideration is payable upon conversion of the Series E Convertible Preferred Stock or upon issuance of the warrants. (3)This registration statement also relates to the rights to purchase shares of Series A Junior Participating Preferred Stock of the registrant, which, pursuant to the terms of the registrant’s Rights Agreement dated February 27, 2003, as amended, will be attached to all shares of common stock issued until the occurrence of certain events prescribed in the Rights Agreement. The rights will not be exercisable and will be transferred with and only with shares of our common stock until the occurrence of certain events prescribed in the Rights Agreement. The registrant hereby amends this registration statement on such date or dates as may be necessary to delay its effective date until the registrant shall file a further amendment which specifically states that this registration statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933, as amended, or until the registration statement shall become effective on such date as the Commission, acting pursuant to Section 8(a), may determine. The information in this prospectus is not complete and may be changed. We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective. This prospectus is not an offer to sell these securities, and it is not soliciting an offer to buy these securities, in any state where the offer or sale is not permitted. PRELIMINARY PROSPECTUS Subject to Completion, Dated December , 2011 Pressure BioSciences, Inc. Shares of % Series E Convertible Preferred Stock (and Shares of Common Stock underlying the % Series E Convertible Preferred Stock) Warrants (and Shares of Common Stock underlying the Warrants) We are offering up to shares of % Series E convertible preferred stock (the “Series E preferred shares”) and warrants to purchase up to shares of common stock to purchasers in this offering. We are also offering up to shares of our common stock issuable upon conversion of the Series E preferred shares and shares of our common stock issuable upon exercise of the warrants. The Series E preferred shares and warrants will be sold in units for a purchase price equal to $ per unit. Each unit will consist of (1) one Series E preferred share, which is convertible into shares of our common stock at a conversion price of $_. per share of common stock, (2) one Class A Warrant to purchase shares of our common stock for every share of common stock underlying the Series E preferred share included in such unit, exercisable at any time for a period of five years after the closing date at an exercise price of $_. per share of common stock and (3) one Class B Warrant to purchase shares of our common stock for every share of common stock underlying the Series E preferred share included in such unit, exercisable at any time for a period of one year after the closing date at an exercise price of $_. per share of common stock.The conversion price of the Series E preferred shares and the exercise price of the warrants are expected to be between % and % of the volume weighted average price of our common stock for the [20] trading days prior to the date of pricing.The conversion of the Series E preferred shares and the exercise of the warrants are subject to certain ownership limitations described in this prospectus. Until , 2014, the Series E preferred shares will have a stated dividend rate of % per annum, payable quarterly in cash or, at our election and subject to certain conditions described in this prospectus, in shares of our common stock, which are also being offered by this prospectus. Thereafter, each holder of Series E preferred shares will be entitled to receive dividends equal, on an as-if-converted to common stock basis, to and in the same form as dividends actually paid on shares of common stock when, as, and if such dividends are paid on our common stock. We have never paid dividends on our common stock and do not intend to do so for the foreseeable future. The conversion of the Series E preferred shares and the exercise of the warrants are subject to certain ownership limitations described in this prospectus. If certain conditions described in the prospectus are met, we may, at our option, redeem the Series E preferred shares for cash or require the holders to convert the Series E preferred shares into shares of common stock. For a more detailed description of the Series E preferred shares, the warrants, and our shares of common stock, see the section entitled “Description of Securities” beginning on page 23 of this prospectus. Our common stock is quoted on the NASDAQ Capital Market under the symbol “PBIO.” The last reported sale price of our shares of common stock on December 2, 2011 was $0.55 per share. There is no established public trading market for the Series E preferred shares or the warrants being sold in this offering and we do not expect such a market to develop. We have retained Ladenburg Thalmann & Co. Inc. (the “Placement Agent”) to act as our exclusive Placement Agent in connection with this offering and to use its “best efforts” to solicit offers to purchase the units. We intend to enter into a Placement Agent agreement with the Placement Agent, relating to the units offered by this prospectus.The Placement Agent is not purchasing or selling any of our units pursuant to this prospectus, nor are we requiring any minimum purchase or sale of any specific number of units.Because there is no minimum offering amount required as a condition to the closing of this offering, the actual public offering amount, Placement Agent fees and proceeds to us are not presently determinable and may be substantially less than the maximum amounts set forth below. See “Plan of Distribution” beginning on page 32 of this prospectus for more information regarding this arrangement. Investing in our securities involves a high degree of risk. See “Risk Factors” beginning on page 8 of this prospectus for more information. Per Unit Total Public offering price $
